Dykman, J.:
Tbe object of this action is to restrain tbe defendant from removing tbe gold and stock reporting instruments from tbe plaintiff’s place of business, and a preliminary injunction was obtained which did forbid such removal. That order was vacated at Special Term, and we have an appeal from that order. Tbe appeal is without merit. In tbe contract by which tbe plaintiff procured tbe possession of tbe instruments, tbe company reserved tbe unqualified right to discontinue tbe reports and remove tbe instruments without notice when they were used in any way which it considered detrimental to its interests. Tbe injunction prohibited *3394b e exercise of the right thus reserved, and was for that reason properly vacated.
The order should be affirmed, with costs and disbursements.
Pratt, J.:
Defendants are a public corporation under obligation to render their services impartially and without discrimination to all persons who comply with their reasonable rules. Yet the contract entered into by the parties is not to be disregarded, and such reasonable stipulations as it contains will be respected and enforced by the court. The contract provides as follows: “ These reports are furnished to subscribers for their private use in their own business, exclusively. It is stipulated that such will not sell or give up the copies of the reports in whole or in part, nor permit any outside party to copy them for use or publication. Under this rule subscription by one party for the benefit of himself and others at their joint expense will not be received.” The stipulation is reasonable and not in conflict with the duty owed by defendants to the public. The proof shows that plaintiff habitually caused the quotations, when received upon defendant’s instrument, to be transmitted by private wire to Lawrence Gross & Go., at 574 Fifth avenue.
Plaintiff seeks to justify this breach of the conditions upon which he received the instrument by alleging that he is interested in business with that firm. We think this affords no justification. If plaintiff, by entering into business relations with another firm, could gain a right to repeat the quotations he might, if diligent, absorb a great share of defendant’s business. Plaintiff’s attempted justification brings out clearly the reasonableness of the clause in the contract to which we have referred. The violation by plaintiff of the stipulation upon which he received the instrument amply sustains the order vacating the injunction.
Order affirmed, with costs.
Present— Pratt and Dykman, J J.; Barnard, P. J'., not sitting.
Order vacating injunction affirmed, with costs.